—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered September 10, 1991, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him to five years probation, unanimously affirmed.
In viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), defendant’s actions in *465grabbing the complainant’s dog leash, demanding the dog, and forcibly throwing complainant to the ground established that he intended to steal the animal (Penal Law §§ 110.00, 160.05). Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.